Citation Nr: 0514355	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  99-15 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from July 1985 to July 
1987.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The Board remanded the case to the RO in 
February 2001 and again in September 2003 for additional 
development.  That development has been accomplished and the 
case is once again before the Board. 

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in November 1999.  A 
transcript of that hearing has been associated with the 
claims file. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's disability due to bilateral pes planus is 
manifested by mild bilateral pes planus; a bilateral valgus 
deformity; tenderness to palpation across the plantar surface 
of both feet and Achilles tendons; and metatarsal calluses on 
both feet. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5276 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased disability evaluation for 
her service-connected bilateral pes planus.  In the interest 
of clarity, the Board will initially discuss whether this 
issue has been properly developed for appellate purposes.  
The Board will then address the issue on appeal, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate her claim by means of a rating decision 
issued in June 1998, a statement of the case (SOC) issued in 
November 1998, supplemental statements of the case (SSOC) 
issued in March 2003 and November 2004, as well as a March 
2001 letter by the RO and a May 2004 letter by the Appeals 
Management Center (AMC).  As a whole, these documents satisfy 
the notice requirements of 38 U.S.C.A. § 5103.  

The SOC and SSOC's notified the veteran of the relevant law 
and regulations pertaining to her claim.  In addition, the 
letters by the RO and the AMC notified the veteran of the 
division of responsibility between herself and VA in 
obtaining evidence needed to substantiate her claim.  The 
Board notes that neither letter was provided prior to the 
initial RO adjudication of her claim, as required by the 
recent decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, the Board finds that any defect 
with respect to the VCAA notice requirement in this case is 
harmless error, as the content of the notice fully complies 
with the requirements of 38 U.S.C.          § 5103(a) and 38 
C.F.R.  § 3.159(b).  In other words, the essential fairness 
of the adjudication process has not been affected by the 
error as to the timing of the VCAA notice.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005). 

In Pelegrini, the Court held that a VCAA notice consistent 
with 38 U.S.C.               § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  The Board finds that 
each of the four content requirements of a VCAA notice has 
been fully satisfied. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  The Board 
notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all relevant medical records identified by the 
veteran and her representative.  Pursuant to the Board's 
prior remands, all updated medical records were obtained from 
the Brecksville VA Medical Center and the veteran's pes 
planus was examined by VA in June 2004.  This examination 
appears adequate for rating purposes.  Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA. 

II.  Merits of the Claim

The record shows that the veteran was treated in service for 
an infection of the left fifth toe and multiple plantar 
callosities.  She also had several corns removed from both 
feet and was issued arch supports for bilateral pes planus.  
As a result, an October 1990 rating decision granted service 
connection and assigned a 10 percent evaluation for bilateral 
pes planus.  

In January 1998, the veteran filed a claim for increased 
compensation benefits.  The RO initially denied the veteran's 
claim in a June 1998 rating decision.  The veteran appealed 
that decision.  In an SSOC issued in November 2004, the RO 
granted an increased evaluation to 30 percent for the 
veteran's bilateral pes planus, effective January 1998.  
Therefore, the issue before the Board is entitlement to an 
evaluation in excess of 30 percent for bilateral pes planus.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).

A.  Factual Background

The veteran's feet were examined by VA in February 1997.  At 
that time, the veteran reported that her pes planus had 
worsened over the last 10 years and that she now experienced 
soreness on both feet with prolonged walking.  Upon physical 
examination, the veteran was able to ambulate, squat, and 
walk on her heels and toes without difficulty.  Both feet had 
low arches.  No secondary skin or vascular changes were 
noted.  The diagnosis was pes planus. 

The veteran received VA outpatient treatment for her foot 
problems.  The veteran was seen in January 1998 for 
complaints of continued pain due to bilateral Achilles 
tendonitis.  Specifically, the veteran reported a one year 
history of pain in both heels and at the posterior aspect of 
her ankles.  She explained that the use of tape, orthotics, 
and Motrin had not helped much.  She described the pain as 
sharp and said it would occasionally reach level 10 on a pain 
scale from 1 to 10.  Hyperkeratotic tissue was observed at 
the fifth proximal interphalangeal (PIP) joints, the sub 
second metatarsal heads, and the sub fifth metatarsal heads.  
Pain was present on palpation at the Achilles insertion 
bilaterally; however, no Achilles pain was present with 
active dorsiflexion.  The diagnostic assessment included 
bilateral painful tylomas, bilateral painful corns, and 
bilateral Achilles tendonitis.  

A March 1998 entry noted the veteran's complaints of 
bilateral foot pain, primarily at the heels and extending 
along the lateral aspect of the foot and toes.  She also had 
calluses at the second and fifth toes.  Tenderness was 
present along the Achilles tendons.  The ankles demonstrated 
full range of motion.  The report also listed: "Hammer Toe 
2nd."  X-rays of the feet were negative.  The diagnostic 
assessment included bilateral Achilles tendonitis, foot pain 
secondary to shoe wear, and hammer toes. 

When seen later in March 1998, the veteran was seen for 
painful nails and calluses on both feet.  Her nails appeared 
thick, crumbly, and elongated.  Hyperkeratosis was observed 
at the sub first and fifth metatarsal heads and at the dorsal 
PIP joints of the fifth toes bilaterally.  The diagnostic 
assessment included onychomychosis x 10 and painful calluses 
at the plantar aspect of both feet and at the fifth PIP 
joints.  

The veteran's feet were examined again by VA in May 1998.  At 
that time, the veteran reported that she used arch supports 
but that most shoes were still uncomfortable.  She reported 
discomfort with prolonged standing and walking.  No specific 
flare-ups were noted.  It was noted that surgery had never 
been performed on either foot.  The veteran was able to 
perform normal daily activities and took over-the-counter 
medication for pain.  Objectively, both feet showed lost 
arches medially.  A little bit of soreness was present across 
the plantar surface of the feet.  The heel and Achilles 
tendon were well aligned, with no deformity in any toes.  No 
misalignment, callosities, or other deformity in either foot 
were present.  She was able to squat and walk on her heels 
and toes without difficulty.  No neurovascular changes in 
either foot were identified.  X-rays revealed a mild hallux 
valgus deformity of the first metatarsals of both feet.  The 
diagnosis was bilateral pes planus. 

At her November 1999 hearing, the veteran testified that her 
bilateral pes planus was manifested by pain, swelling, 
burning, tingling, numbness, cramps, and bunions or 
callosities on the bottoms of both feet.  She stated that 
pain in her feet would often shoot up the back of both legs 
to her knees.  She explained that VA had issued her orthotics 
in 1997, but that they did not help much and often caused 
increased pain and swelling.  She indicated that these 
symptoms made it difficult to use stairs and to stand in one 
place for a prolonged period.  She indicated that calluses on 
her feet were removed periodically at the Brecksville VA 
Medical Center. 

In March 2001, the veteran received VA treatment at the 
podiatry clinic for complaints of numbness and tingling over 
the lateral aspect of both feet and ankles.  She also 
reported painful heels and arches.  The veteran explained 
that she had stopped seeing podiatry because treatment did 
not help.  A physical examination of the feet revealed 
hyperkeratotic tissue at the sub first and second metatarsal 
heads on the right, the right plantar medial interphalangeal 
joint (IPJ), the left sub second metatarsal head, and the 
left fifth dorsal IPJ.  No neurological findings were 
reported.  Pain was present on eversion of the subtalar joint 
(STJ) bilaterally.  Mild pain was present on palpation of the 
first MPJ and the medial tubercle of the calcaneus 
bilaterally.  The veteran had an anatalgic gait, with 
abnormal pronation noted.  The diagnoses included (1) sinus 
tarsitis; (2) tylomas sub first and second right; sub second 
left; (3) heloma dura fifth digit IPJ left; (4) plantar 
fasciitis; and (5) xerosis.  The veteran was treated with 
debridement of hyperkeratotic tissue and an injection into 
the sinus tarsi bilaterally.  She also consulted with 
prosthetics for custom molded insoles and was given 
Lacticare.  Similar treatment was administered in April 2001. 

The RO received a letter from F.M., DPM, in June 2003.  Dr. 
F.M. explained that she had treated the veteran several times 
since January 2003 for bilateral peroneal tendonitis and 
peripheral neuropathy.  According to Dr. F.M., the veteran 
had complained of pain located at the lateral aspect of her 
feet and ankles.  The pain was described as burning and 
tingling, which radiated to the lateral aspect of both feet 
and ankles.  The veteran also reported a history of chronic 
pain and tenderness due to pes plano-valgus, which caused 
multiple calluses on the plantar aspect of both feet.  The 
calluses were sore, tender, and inflamed, causing great 
discomfort and limiting her ability to ambulate.  Dr. F.M. 
explained that these calluses were "sub 1st MPJ B/L, Sub 3rd 
MPJ B/L, and Sub 5th MPJ B/L."  Dr. F.M. further explained 
that, due to her pes planus deformity, the veteran was 
excessively pronating, thereby causing heavy stress on the 
peroneal tendons and resulting in bilateral tendonitis.  

Dr. F.M. also explained that the lateral aspect of both 
ankles was sore, tender, and inflamed along the distal third 
of the coarse of the peroneal tendons, which markedly limited 
her ability to ambulate.  Dr. F.M. reported pain on resisted 
eversion bilaterally, with 5/5 muscle strength for evertors 
and plantar flexors.  This pain on resistance suggested a 
tendonous etiology.  Dr. F.M. noted that orthotics relieved 
some of the veteran's peroneal tendonitis.  It was also noted 
that the veteran continued to complain of burning, tingling, 
and radiating pain up the lateral aspect of her ankles and 
calves, indicating a peripheral nerve entrapment.  In 
addition, it was noted that she had signs and symptoms of 
neuropathy possibly due to a pes plano-valgus deformity.  The 
veteran had a positive Tinel's sign on percussion of the 
sural nerve bilaterally.  Dr. F.M. explained that the veteran 
had received multiple injections, physical therapy, and 
neurontin, all of which had failed to totally alleviate her 
pain. 

Pursuant to the Board's remand, the veteran was afforded a VA 
examination in June 2004 to evaluate the severity of her pes 
planus.  During the interview, the veteran stated that she 
wore orthotics but that they did not help much.  It was noted 
that she was wearing a pair of sandal-type shoes at the 
examination.  She reported that standing or walking more than 
1/2 an hour caused increased pain, aching, soreness, 
tenderness, and fatigability.  She also reported that 
repetitive use caused increased pain, soreness, aching, and 
tenderness in both feet.  She said she was not working but 
was going to school.  She said she did not use a cane, a 
crutch, or any kind of brace for support, and that she was 
able to perform daily activities.  No surgery on either foot 
had been performed.  

A physical examination revealed that the veteran was able to 
ambulate in her shoes independently without aids or support.  
Both feet showed mild pes planus.  Tenderness, soreness, and 
pain were present with palpation across the plantar surface.  
Significant tenderness was present at the lateral part of the 
left foot.  Metatarsal calluses were present over both feet.  
No significant abduction or pronation deformity was present 
while ambulating.  The Achilles tendons and heels were 
aligned, with no valgus deformity present.  Slight tenderness 
and soreness were present to palpation over the tendon 
Achilles junction, with no evidence of any muscle spasm.  She 
was able to raise on her heels and toes.  The diagnosis was 
bilateral pes planus. 

B.  Legal Criteria and Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

The veteran's bilateral pes planus is currently evaluated as 
30 percent disabling under DC 5276.  Under this code 
provision, a 30 percent evaluation is assigned for severe 
bilateral flat feet with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  See 38 C.F.R. § 4.71a, DC 5257.  

A 50 percent evaluation, the highest available under this 
provision, is assigned for severe bilateral pes planus 
manifested by marked pronation, extreme tenderness of the 
plantar surfaces, marked inward displacement, and severe 
spasm of the tendo Achilles on manipulation, which is not 
improved by orthopedic shoes or appliances.  Id.  

The Board also notes that a 50 percent evaluation is provided 
for under DC 5278, for acquired bilateral claw foot with 
marked contraction of plantar fascia with dropped forefoot, 
all toes hammer toes, very painful callosities, and marked 
varus deformity.  See 38 C.F.R. § 4.71a, DC 5278 (2004).

Applying the rating criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 30 percent for the veteran's 
bilateral pes planus.  In this regard, the medical evidence 
does not show that the veteran's bilateral pes planus meets 
the criteria for a 50 percent evaluation under DC5276, as no 
evidence shows that her feet are characterized by marked 
deformity, extreme tenderness of the plantar surfaces, marked 
inward displacement, or severe spasm of the Achilles tendon.  

Neither marked deformity nor marked inward displacement have 
been shown for either foot.  Dr. F.M. noted that the 
veteran's feet exhibited a pes plano-valgus deformity 
bilaterally.  However, the May 1998 examination report 
specifically noted that neither foot showed evidence of any 
misalignment or other deformity.  This is consistent with the 
June 2004 VA examination report, which noted no significant 
abduction or pronation deformity.  The examiner also noted 
proper alignment of the heels and Achilles tendons.  Thus, 
neither marked deformity nor marked inward displacement have 
been shown, as required for a 50 percent evaluation under DC 
5276.  

Moreover, no medical evidence shows that either foot is 
manifested by extreme tenderness of the plantar surfaces or 
severe spasm of the Achilles tendon.  For example, the May 
1998 examination report noted only a little bit of soreness 
across the plantar surfaces of both feet.  Similarly, a VA 
clinician in March 2001 reported only mild pain on palpation 
of the 1st MPJ and the medial tubercle of the calcaneus 
bilaterally.  Dr. F.M. report pain throughout the veteran's 
feet and ankles, but made no mention of marked pain.  Dr. 
F.M. also noted that muscle strength was 5/5 bilaterally.  
Although a VA examiner in June 2004 reported objective 
evidence of tenderness, soreness, and pain with palpation 
across the plantar surface, marked pain was not reported.  In 
addition, no medical evidence has been submitted showing 
severe spasm of the Achilles tendon.  Indeed, a VA examiner 
in June 2004 specifically found no evidence of any muscle 
spasm on physical examination.  Thus, the veteran's bilateral 
pes planus does not meet the criteria for a 50 percent 
evaluation under DC 5276

The Board also finds that an evaluation in excess of 30 
percent is not warranted under DC 5278, which provides a 50 
percent evaluation for acquired bilateral claw foot with 
marked contraction of plantar fascia with dropped forefoot, 
all toes hammer toes, very painful callosities, and marked 
varus deformity.  See 38 C.F.R. § 4.71a, DC 5278.  In this 
case, the veteran's feet have painful calluses.  However, no 
medical evidence shows that either foot is manifested by 
marked contraction of plantar fascia with dropped forefoot, 
all toes hammer toes, or marked varus deformity.  

The Board has also considered whether the veteran's bilateral 
pes planus warrants an evaluation in excess of 30 percent on 
the basis of functional loss due to pain, weakened movement, 
excess fatigability, or pain on movement.  See 38 C.F.R. 
§§ 4.40 and 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 
204-08 (1995).  The record shows that the veteran experiences 
pain and tenderness in both feet and ankles.  However, the 
veteran's bilateral pes planus was recently characterized as 
only mild, with no significant limitation in range of motion 
concerning either foot or ankle.  The veteran also ambulates 
without a cane, and was able to squat and walk on her heels 
and toes without difficulty.  Therefore, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 have been considered, but do not 
provide a basis for an increased evaluation under these 
circumstances.

The Board thus concludes that the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
the veteran's bilateral pes planus.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).  Hence, the appeal 
must be denied.



C.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.                 § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards." Id.

In this case, the evidence does not show, nor has the veteran 
alleged, that her service-connected bilateral pes planus has 
markedly interfered with her ability to work.  The record 
shows that the veteran does not work because she is going to 
school.  In any event, although the Board notes that her 
bilateral pes planus would undoubtedly interfere with her 
ability perform jobs which require prolonged standing and 
walking, such impairment is already contemplated by the 
applicable schedular criteria.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  There is also no evidence that the veteran has 
been hospitalized due to her pes planus.  Therefore, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R.    § 3.321(b)(1) is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).




ORDER

An evaluation in excess of 30 percent for bilateral pes 
planus is denied. 




	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


